Order entered July 17, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00804-CV

IN RE F.A. BROWN'S CONSTRUCTION, LLC, D/B/A BROWN CONSTRUCTION AND
               BROWN'S CONCRETE CONSTRUCTION, Relator

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-09249

                                         ORDER
       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and the respondent file their responses, if any, to the petition for writ of

mandamus by July 31, 2018.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE